Order entered August 21, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00786-CR

                      TRAMETRIA DENISE BALDWIN, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-52087-P

                                        ORDER
       We GRANT Official Court Reporter Lisabeth Kellett’s August 19, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE